 1   John M. Desmarais (SBN 320875)
     Emily Chen (SBN 302966)
 2   DESMARAIS LLP
 3   101 California Street, Suite 3070
     San Francisco, CA 94111
 4   Telephone: (415) 573-1900
     Facsimile: (415) 573-1901
 5   jdesmarais@desmaraisllp.com
     echen@desmaraisllp.com
 6

 7   Ameet A. Modi (admitted pro hac vice)
     Cosmin Maier (admitted pro hac vice)
 8   Brian Matty (admitted pro hac vice)
     Franco Silletta (admitted pro hac vice)
 9   Joze Welsh (admitted pro hac vice)
     DESMARAIS LLP
10   230 Park Avenue, Suite 2600
11   New York, NY 10169
     Telephone: (212)351-3400
12   Facsimile: (212) 351-3401
     amodi@desmaraisllp.com
13   cmaier@desmaraisllp.com
     bmatty@desmaraisllp.com
14
     fsilletta@desmaraisllp.com
15   jwelsh@desmaraisllp.com

16   Attorneys for Apple Inc.

17
                                    UNITED STATES DISTRICT COURT
18
                                  NORTHERN DISTRICT OF CALIFORNIA
19

20    IXI MOBILE (R&D) LTD. et al.,                     CASE NO. 4:15-CV-03755-HSG
21                          Plaintiffs,
22
                  v.                                    JOINT STIPULATION OF DISMISSAL AND
23                                                      ORDER
      APPLE INC.,
24                          Defendant.
                                                        Judge: Hon. Haywood S. Gilliam, Jr.
25

26

27

28

     Case No. 4:15-CV-03755-HSG
                               JOINT STIPULATION OF DISMISSAL AND ORDER
 1          Plaintiffs IXI Mobile (R&D) Ltd. and IXI IP, LLC (collectively “IXI” or “Plaintiffs”) and
 2   Defendant Apple Inc. (hereinafter “Apple”) submit this Joint Stipulation of Dismissal.
 3

 4          1. WHEREAS: IXI has granted Apple certain covenants not to sue related to certain claims of
 5               the Asserted Patents (U.S. Patent Nos. 7,016,648; 7,039,033; 7,295,532; and 7,426,398);
 6          2. WHEREAS: The Parties agree to dismiss this action without prejudice; and
 7          3. WHEREAS: Defendant has agreed that it will not use the aforementioned covenant not to sue
 8               or this Stipulation and Order as a basis for any claim or defense against IXI’s enforcement of
 9               the claims of U.S. Patent No. 7,039,033 that issued as a result of IXI’s reexamination or of
10               claims that may issue as a result of the previously completed or currently pending
11               reexaminations of U.S. Patent Nos. 7,039,033 or 7,295,532 brought by Apple, Samsung
12               Electronics Co., Ltd., and Samsung Electronics America, Inc.;
13

14          IT IS ORDERED that Civil Action NO. 4:15-CV-03755-HSG is hereby DISMISSED
15   WITHOUT PREJUDICE. IT IS FURTHER ORDERED that Defendant will not use the aforementioned
16   covenant not to sue or this Stipulation and Order as a basis for any claim or defense against IXI’s
17   enforcement of the claims of U.S. Patent No. 7,039,033 that issued as a result of IXI’s reexamination or
18   of claims that may issue as a result of the previously completed or currently pending reexaminations of
19   U.S. Patent Nos. 7,039,033 or 7,295,532 brought by Apple, Samsung Electronics Co., Ltd., and Samsung
20   Electronics America, Inc.
21

22   1/21/2020                                                    ______________________________
23   Date                                                         Hon. Haywood S. Gilliam, Jr.
24

25

26

27

28
     Case No. 4:15-CV-03755-HSG
                               JOINT STIPULATION OF DISMISSAL AND ORDER
                                                          1
